DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-12) in the reply filed on 10/19/2021 is acknowledged.
Claims 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2021.
Claim Objections
Claims 2 and 5 are objected to because of the following informalities:
“wherein the heat exchanger is for allowing the exchange of heat between two fluids” in claim 2 should read -- wherein the heat exchanger is for allowing the exchange of heat between the two fluids--.
“wherein at least one of the base plate or the top plate integrally comprises at least one non-flat end cap” in claim 5 should read -- wherein at least one of the base plate or the top plate integrally comprises the at least one non-flat end cap--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the core comprising: a first flow path and a second flow path”. It is unclear if one of the flow path in claim 2 refers to the “at least one flow path” in claim 1, or the first and second flow paths are additional flow paths in addition to claim 1.
For examination purposes, “a first flow path” in claim 2 is construed as referring to “at least one flow path” in claim 1 and the claim reads --the core comprising: the at least one flow path and a second flow path”.
Claim 7 discloses “optionally wherein the at least one non-flat end cap does not protrude above the extent of the flange”. It is unclear if the limitation followed by the term “optionally” is required or not.
For examination purposes, the limitation followed by the term “optionally” is construed as required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 is dependent from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For examination purposes, claim 9 is dependent upon claim 8.
Claims 10 and 11 are also rejected due to their dependency of claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day (FR 2906017 A1).
Regarding claim 1, Day (Figs. 1-9) discloses a heat exchanger for the exchange of heat between a first fluid (air) and at least one other fluid (coolant), the heat exchanger comprising:
a core (heat exchange bundle 10) comprising:

Regarding claim 2, Day further discloses wherein the heat exchanger is for allowing the exchange of heat between two fluids, the core comprising:
a first flow path and a second flow path (the heat exchange bundle 10 includes the U-shaped flow path for the coolant and an air flow path, see Fig. 9).
Regarding claim 3, Day further discloses wherein the heat exchanger is a laminate heat exchanger (see Figs. 3-5, the heat exchange bundle 10 has a lamination of plates), wherein the core comprises a plurality of laminate members (plates 28A, 28 and 28B), and wherein the void (38) extends through the plurality of laminate members (see Fig. 5).
Regarding claim 4, Day further discloses wherein the plurality of laminate members comprises:
a plurality of fluid enclosures arranged to at least partially define the at least one flow path (channels 48 within the U-shaped coolant flow path);
at least one separating plate (plates 28 between end plates 28A and 28B) for separating each of the plurality of fluid enclosures (plates 28 separate each of the channels 28 from air channels 42); a base plate (28B); and a top plate (28A).
Regarding claim 5, Day further discloses wherein at least one of the base plate or the top plate integrally comprises the at least one non-flat end cap (plate 28A and 28B respectively have bosses 34A, 36A; and 34B, 36B).
Regarding claim 6, Day further discloses wherein the at least one non-flat end cap is ellipsoidal, torispherical, hemispherical, or any other curved shape (the bosses have curved shape at the corner, see Fig. 3).
Regarding claim 7, Day further discloses wherein the heat exchanger comprises at least one flange (the flange at “24” and “26” in Fig. 6) for mounting the heat exchanger to other components (16 and 18), optionally wherein the at least one non-flat end cap does not protrude above the extent of the flange (the end cap does not protrude above the area of the flanges 24 and 26, as shown in Fig. 7).
Regarding claim 8, Day further discloses wherein the manifold comprises:
an inlet (12);
an outlet (14);
a supply plenum in fluid communication with the inlet (area within end cap 36A below inlet 12); and
a return plenum in fluid communication with the outlet (area within end cap 34A below outlet 14).
Regarding claim 9
Regarding claim 10, Day further discloses wherein the widthways cross-section of one or both of the supply plenum and the return plenum is spherical, elliptical, rounded rectangular, stadium-shaped, or any other suitable shape (see the cross-section of Fig. 5 along the width of the heat exchanger, the area within end cap 34A is a rounded rectangular shaped).
Regarding claim 11, Day further discloses wherein the supply plenum and the return plenum are separated by a plenum wall (the wall member between 34A and 36A, see Fig. 5).
Regarding claim 12, Day further discloses wherein the non-flat configuration of the end cap allows stresses in the end cap to be more uniformly distributed than if the end cap were flat (the rounded corners of the end caps 34A, 34B, 36A and 36B reduce stress concentration around the corners, thus the stress is uniformly distributed than a corner with a sharp angle where a portion of the corner is flat).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763